Opinión disidente del
Juez Asociado Señor Negrón García.
Hace trece (13) años, el 28 de abril de 1975, la Comisión Estatal para Ventilar Querellas Municipales destituyó al Al-calde de Patillas Ricardo Planadeball Poggy de su cargo “por razón de la conducta inmoral y actuaciones ilegales en el de-sempeño de sus funciones . . .”.
Transcurrió el tiempo. El 21 de abril de 1988 —previo cumplimiento de los requisitos necesarios, incluso el endoso afirmativo del Comisionado Electoral del Partido Popular Democrático (P.P.D.)— el Presidente de la Comisión Estatal de Elecciones lo certificó como candidato a alcalde de dicho municipio por el P.P.D., con derecho a participar en el pro-ceso primarista del próximo domingo 12 de junio. El dicta-men de la Comisión Estatal de Elecciones fue notificado al P.P.D. por correo el 21 de abril.
Inconforme, el 9 de mayo el P.P.D. presentó ante el Tribunal Superior, Sala de Guayama, una acción para descalifi-carlo por el fundamento de que su destitución anterior impedía su candidatura. Invocó el Art. 3.01 de la vigente Ley Orgánica de los Municipios de Puerto Rico que en lo perti-nente dispone:
(a) Todo aspirante a Alcalde deberá, a la fecha de la elec-ción, cumplir con las siguientes condiciones:
(6) No haber sido destituido de cargo o empleo por con-ducta impropia en el desempeño de sus funciones. (Énfasis suplido.) 21 L.P.R.A. sec. 3001(a)(6).
El ilustrado tribunal de instancia acogió el pedido y lo descalificó. En su dictamen dicho foro distinguió el caso de García v. Luciano, 115 D.P.R. 628 (1984), a base de que los *577hechos que motivaron su destitución eran más graves y el precepto municipal era mandatorio.
A solicitud de Planadeball Poggy expediríamos el auto y revocaríamos ese dictamen.
HH
En esencia, Planadeball Poggy se queja de que el decreto de instancia es contrario a sus derechos constitucionales. Aduce que aplicar la Ley Orgánica de los Municipios de Puerto Rico a su caso es contrario a lo resuelto en García v. Luciano, supra. Argumenta una violación al principio fundamental de la igual protección de las leyes, pues su descalifica-ción es irrazonable y constituye un castigo cruel e inusitado. Finalmente sostiene que ello coarta su derecho fundamental “a elegir y ser elegido” y que la interpretación brindada le priva permanentemente de ser candidato al puesto electivo de alcalde. Tiene razón.
HH HH
En lo procesal, la acción debió desestimarse por dos (2) fundamentos. El primero, porque el P.P.D. estaba impedido de instarla una vez su representante, el Comisionado Electoral, certificó su candidatura al Presidente de la Comisión Es-tatal de Elecciones.
Y el segundo, la cronología expuesta demuestra que el P.P.D. acudió al tribunal transcurrido el término de diez (10) días prescrito en el Art. 1.016 que, por interacción armoniosa con el Art. 4.017, ambos de la Ley Electoral de Puerto Rico,(1) rige el caso de autos. Concluir que la acción de desca-*578lificación de aspirantes y candidatos no se gobierna por la regla general de diez (10) días' es contrario al principio de hermenéutica de interpretación integral. Sería contradicto-rio a la premisa que discurre en dicho estatuto, de impri-mirle pronta finalidad y adjudicación a controversias de esta índole.
III
Independientemente de lo expuesto, en sus méritos la sentencia es errónea. Como reconocimos en García v. Luciano, supra, pág. 630, ciertamente “no es ajena al espíritu y propósito legislativo la supuesta clasificación. En el contexto de la [Ley Orgánica de los Municipios de Puerto Rico] . . . existe un nexo racional con el objetivo de disuadir a los [in-cumbentes] de violar sus disposiciones”. Después de todo, “[n]o es absoluto ni existe el alegado derecho fundamental a ser candidato a un puesto electivo”. íd.
Ahora bien, en el fondo subsiste el dilema de que la prohi-bición legislativa presenta un verdadero problema a nivel constitucional por la ausencia de término. La interpretación literal y restrictiva que acogió el tribunal de instancia im-plica que un alcalde destituido bajo la Ley Orgánica de los Municipios de Puerto Rico puede ser descalificado por este solo fundamento, en cualquier proceso electoral posterior, *579como candidato a todo puesto electivo municipal. Ese enfo-que es cuestionable.
Al igual que en García v. Luciano, supra, nos inclinamos a refrendar otra interpretación “a tono con el espíritu de los tiempos y las limitaciones de nuestra Constitución ...”. íd., pág. 630. Bajo este prisma, restringiríamos su aplicación temporal. La destitución debe operar como impedimento al cuatrienio en que es destituido y al posterior. Sin paráme-tros, la descalificación absoluta representa un castigo adicio-nal al ya impuesto. En lo básico, aunque la destitución e inhabilidad ulterior es de naturaleza profiláctica válida, en protección del interés público municipal no podemos negar su carácter punitivo.
Obviamente diez (10) años son más que suficientes. La tesis de inhabilidad perpetua es un castigo improcedente. Atemperarlo según expuesto evita toda incursión y choque en la dimensión constitucional. Es a los electores y sus con-ciencias a quienes corresponde determinar si su destitución hace trece (13) años inhabilitan para el cargo que aspira Pla-nadeball Poggy.
Voto de conformidad del
Juez Presidente Señor Pons Núñez.
Estamos conformes con la posición mayoritaria, pues ante la letra clara de un estatuto válido creemos que no nos corresponde sustituir nuestro criterio por el del legislador. Sin embargo, deseamos dejar constancia de nuestro criterio, de que entendemos que el juicio sobre la capacidad para ser-vir de un candidato corresponde, salvo en casos extraordina-rios, a los electores.

 El primero, en lo pertinente, lee:
“Cualquier parte afectada por una resolución, determinación y orden de la Comisión Estatal podrá dentro de los diez (10) días siguientes a la notificación de la misma recurrir ante el Tribunal Superior mediante la radicación de un escrito *578de revisión. La parte promovente tendrá la responsabilidad de notificar copia del escrito de revisión a la Comisión Estatal y a cualquier parte afectada.” (En-fasis suplido.) 16 L.P.R.A. sec. 3016a.
El segundo dispone:
“Cualquier aspirante a ser nominado o cualquier candidato debidamente no-minado podrá ser descalificado como tal por el Tribunal Superior, cuando no hu-biere cumplido con los requisitos impuestos por la Constitución o la ley, o cuando se demostrare que ha violado cualesquiera de las disposiciones de este Subtítulo o de sus reglamentos.
“Radicada una petición de descalificación ante el Tribunal Superior, se cele-brará una vista en su fondo y el Tribunal deberá resolver de conformidad con los términos establecidos en la sec. 3016a de este título.” 16 L.P.R.A. see. 3167.